IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,653-01


EX PARTE JODY DALE MCKINNEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B 14347-0202 IN THE 242ND DISTRICT COURT

FROM HALE COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to two years' imprisonment in a state jail.   
 On April 20, 2011, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On May 27, 2011, the trial court held a hearing regarding Applicant's
claims.  On June 16, 2011, the trial court signed findings of fact and conclusions of law that were
based on the affidavit from trial counsel and Applicant's testimony at the writ hearing.  The trial
court recommended that relief be denied.
	Based on the trial court's findings of fact after a hearing, Applicant's claim regarding an out-of-time appeal is denied.  All other claims are dismissed pursuant to Applicant's request.
Filed: August 24, 2011
Do not publish